DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 July 2021 has been entered.
 
Status of the Claims
Claims 1, 3-8, 10 and 12-20 are pending in the present application.
Regarding new claims 18-20, it is noted that 37 CFR 1.121(c)(3) states, “Any claim added by amendment must be indicated with the status of "new" and presented in clean version, i.e., without any underlining.”  For future amendments, it is requested that Applicant present new claims in a clean version without underlining.

Withdrawn Rejections
The rejection of claim 17 under 35 U.S.C. 102(a)(1) and (2) as being anticipated by McKnight et al. (US 2016/0000070 A1) is hereby withdrawn in view of the amendment 
The rejection of claims 4-5, 10 and 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn on view of the amendment to state “free or substantially free of additional ammonium-containing compounds”.
The rejection of claim 17 under 35 U.S.C. 102(a)(1) as being anticipated by Toshio et al. (JP 62-042907 A) is withdrawn in view of the amendment to the claim to require a water conditioning agent, glycol, glycerine, one or more surfactants and optionally a drift control agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2016/0000070 A1).
Instant claim 1 is drawn to a composition comprising a drift control agent and water conditioning agent comprising one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.  
McKnight et al. teach an adjuvant composition comprising an incompletely hydrated polymer, such as guar and guar derivatives (i.e., drift control agent); a hydration inhibitor; a suspending agent, such as fumed silica, inorganic colloidal or colloid-forming particles and rheology modifier polymers; and a water conditioning agent (Abstract; [0008], [0016]; and Claims 1, 4-6).  McKnight et al. further teach that the composition comprises a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate ([0024]; Claim 14).  
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare adjuvant compositions according to McKnight et al. comprising 
Instant claims 3, 8, 10 and 15 state a suspending agent selected from fumed silica, inorganic colloidal or colloid-forming particles, rheology modifier.  McKnight et al. teach that the adjuvant composition comprises a suspending agent in an amount effective to impart shear thinning properties to the composition, wherein the suspending agent is selected from fumed silicas, inorganic colloidal or colloid-forming particles, rheology modifier polymers, and mixtures thereof ([0008]-[0010], [0016], [0020], [0052]-[0053], [0071], [0080], [0085], [0090], [0092]-[0095], [0099], [0105], [0111], [0136]-[0156]; Claims 1, 4, 6, 10, 15, and 19).
Instant claims 4-5, 10 and 12 state that the composition is free of or substantially free of ammonium-containing compounds, such as ammonium cations.  McKnight et al. teach that the adjuvant compositions are free of or substantially free of ammonium-containing compounds ([0006], [0009], [0030]; Claim 23).
Instant claims 6 and 13 state that the composition further comprises a glycol, glycerine, a second water conditioning agent or one or more surfactants.  McKnight et al. teach that the composition can comprise one or more surfactants, glycerine, a water conditioning agent or a mixture thereof ([0010]; Claim 4).
Instant claims 7, 14 and 18-20 state that the drift control agent is an underivatized guar, a cationic hydroxypropyl guar, a hydroxypropyl guar, or a cationic guar.  McKnight 
Instant claim 16 is drawn to a method of making an agricultural formulation comprising contacting a pesticide with the adjuvant composition of claim 1.  McKnight et al. teach that the adjuvant is combined with a pesticide ([0013], [0030], [0185], [0187], [0189]; Claims 8 and 22).
Instant claim 17 is drawn to an adjuvant composition comprising a water conditioning agent, glycol, glycerine, one or more surfactants, and optionally a drift control agent comprising, guar, a cationic hydroxypropyl guar, a hydroxypropyl guar, or a cationic guar; wherein the water conditioning agent comprises one or more of choline sulfates, choline acrylates, choline carboxylates, and choline phosphonates.
McKnight et al. teach that the composition can comprise one or more surfactants, glycerine, a water conditioning agent or a mixture thereof ([0010]; Claim 4).  McKnight et al. also teach that the aqueous medium may, optionally, further comprise water-soluble or water miscible components dissolved in the aqueous medium, wherein suitable water miscible organic liquids include, for example, (C1-C6) alcohols, such as methanol, ethanol, propanol, and (C1-C6) polyols, such as glycerol, ethylene glycol, propylene glycol, and diethylene glycol ([0032]).
McKnight et al. further teach that in one embodiment, the hydration inhibitor component of the composition of the present invention comprises a water dispersible organic solvent.  Suitable water dispersible organic solvents include, for example, (C1-18) alcohols, such as, for example, monohydric alcohols, such as methanol, ethanol, isopropanol, cetyl alcohol, stearyl alcohol, benzyl alcohol, oleyl alcohol, and polyhydric alcohols, such as, for example, 2-butoxyethanol, ethylene glycol, and glycerol, alkylether diols such as, for example, ethylene glycol monoethyl ether, propylene glycol monoethyl ether, and diethylene glycol monomethyl ether, and mixtures thereof ([0172]).
Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to McKnight et al. comprising a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate, a glycol, glycerine, one or more surfactants, and an incompletely hydrated polymer, such as guar and guar derivatives.
Response to Arguments
Applicant’s Remarks filed 30 July 2021 have been fully considered but they are not persuasive.  Applicant argues that McKnight does not teach an adjuvant composition with the specified water conditioning agent, glycol, glycerine, one or more surfactants and optionally the specified drift control agents.
The examiner respectfully argues that McKnight et al. teach the agricultural adjuvant composition can comprise one or more surfactants, glycerine, a water conditioning agent or a mixture thereof ([0010]; Claim 4).  McKnight et al. also teach that the aqueous medium may, optionally, further comprise water-soluble or water miscible components dissolved in the aqueous medium, wherein suitable water miscible organic liquids include, for example, glycerol, ethylene glycol, propylene glycol, and diethylene glycol ([0032]).  
Therefore, it would have been obvious for a person having ordinary skill in the art to prepare compositions according to McKnight et al. comprising a hydration inhibitor, including choline bicarbonate, choline dihydrogen citrate and choline bitartrate, a glycol, glycerine, one or more surfactants, and an incompletely hydrated polymer, such as guar and guar derivatives.
Applicant further argues that McKnight teaches that “the hydration inhibitor component comprises choline bicarbonate, choline dihydrogen citrate, and choline bitartrate”, but hydration inhibition (“to inhibit hydration of the water-soluble polysaccharide...”) is not the same as water conditioning.  Applicant asserts that McKnight distinguishes hydration inhibitors from water conditioning agents, and nothing in McKnight teaches or suggest use of a hydration inhibitor component as a water conditioning agent.
The examiner respectfully argues that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(II).  In the instant case, McKnight et al. teach choline bicarbonate, choline dihydrogen citrate, and choline bitartrate, which fall within the scope of the water conditioning agents being claimed.  Therefore, the compounds according to McKnight et al. will have the same properties as the compounds being claimed, whether or not McKnight et al. appreciated those properties.  See also MPEP 2112(I) and (II).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be 

Claims 1, 3-8, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,609,862.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an agricultural adjuvant composition.  US ‘862 claims an adjuvant composition comprising an incompletely hydrated water-soluble polymer (cationic hydroxypropyl guar and cationic guar), a hydration inhibitor (choline bicarbonate, choline dihydrogen citrate and choline bitartrate), a suspending agent (fumed silica, inorganic colloidal or colloid-forming particles, or rheology modifier polymers), and a surfactant, glycerin, and/or water-conditioning agent, wherein the adjuvant is added to a pesticide.
Response to Arguments
Applicant requests holding this provisional obviousness-type double patenting rejection in abeyance until there is an indication of allowable subject matter in the instant application.  Therefore, the rejection has been maintained.

Claims 1, 3-8, 10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-21 of copending Application No. 15/226,077 (reference application). Although the claims at both sets of claims are directed to compositions comprising one or more of choline sulfate, choline acrylates, choline carboxylates and choline phosphonates.  The ‘077 Application further claims that the compositions comprise a drift reduction agent comprising at least one polysaccharide, at least one derivatized polysaccharide or a combination thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant requests holding this provisional obviousness-type double patenting rejection in abeyance until there is an indication of allowable subject matter in the instant application.  Therefore, the rejection has been maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616